Citation Nr: 0622785	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  02-17 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to December 1971.  The veteran died in September 2001; the 
appellant is the veteran's widow.

These  matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision that 
denied service connection for the cause of the veteran's 
death and also denied entitlement to Dependency and Indemnity 
Compensation (DIC), pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  

In June 2003, the appellant testified during a hearing before 
a Veterans Law Judge at the RO; a transcript of that hearing 
is of record.  The Veterans Law Judge (VLJ) who presided at 
that hearing is no longer with the Board; in a March 2006 
letter, the Board advised the appellant of that fact, and 
that she is entitled to a new hearing before a current VLJ.  
In May 2006,  the appellant advised the Board in writing that 
she did not want another hearing.  

In November 2003, the Board remanded these matters  to the RO 
for compliance with the VA notice obligations under the 
Veterans Claims Assistance Act (VCAA).  After some additional 
development, the RO continued the denial of the claim (as 
reflected in an August 2004 Supplemental SOC (SSOC)), and 
returned these matters  to the Board.
    
In March 2005, the Board again remanded these matters to the 
RO, via the Appeals Management Center (AMC), for further 
development. 

After accomplishing the requested actions, the  RO continued 
the denial of the claim (as reflected in a January 2006 
SSOC), and returned this matter to the Board for further 
appellate consideration.  

As a final preliminary matter, the Board notes that the 
introductory remarks of the Board's remand noted that the 
appellant had filed a claim in August 2003 for DIC pursuant 
to the provisions of 38 U.S.C.A. § 1151 that had not yet been 
adjudicated by the RO and was not before the Board.  
Unfortunately, the title page of the remand erroneously 
listed entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151 as an issue currently before the Board, and the RO 
consequently followed suit in an SSOC in January 2006.  
However, the matter of the appellant's entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1151 has not, in fact, 
been adjudicated by the RO, and is not properly before the 
Board; accordingly, this matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran died in September 2001.  The death 
certificate lists the cause of death as metastatic cancer of 
the pancreas.

3.  The veteran's autopsy report states that the pancreatic 
cancer had spread to the liver, small intestine, kidneys, and 
abdominal soft tissue.  Also noted were advanced coronary 
atherosclerosis with a previous myocardial infarction, mild 
kidney disease, and a blood clot in the lungs that was 
probably a terminal event.

4.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
rated as 70 percent disabling since February 7, 1994.  The 
veteran also had been awarded a total disability rating based 
on individual unemployability (TDIU), effective  October 17, 
1997.

5.  There is no medical evidence that the veteran's service-
connected PTSD caused, or contributed substantially or 
materially to cause, the veteran's death.

6.  Because the veteran served in Vietnam during the Vietnam 
Era, his exposure to herbicides, to include Agent Orange  is 
presumed.

7.  Pancreatic cancer is not a disease for which the VA 
Secretary has established that a medical relationship between 
herbicide exposure and the development of that disease 
exists.  

8.  The veteran was diagnosed with diabetes mellitus type II 
in August 2001, shortly prior to his death; diabetes mellitus 
type II is presumptively linked to exposure to herbicides.  

9  Service connection for diabetes was not in effect at the 
time of the veteran's death; the veteran's claim for service 
connection for diabetes mellitus type II was not received at 
the RO until after his veteran's death.  

10.  The weight of competent medical evidence establishes 
that the veteran's diabetes mellitus more likely than not 
caused his pancreatic cancer, and that diabetes mellitus did 
not likely hasten or materially contribute to cause the 
veteran's death.

11.  The record reflects nothing to change the fact that the 
veteran, who died 30 years after his discharge from service, 
did not have a service-connected disability rated as totally 
disabling for at least 10 years prior to his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § §§ 1110, 1310, 
5103, 5105A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(e), 3.312 (2005). 

2.  The claim for DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. §§ 322, 20.1106 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

As will be explained below, the claim for DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 lacks legal merit; 
hence, the duties to notify and assist imposed by the VCAA 
are not applicable to that claim.  See Nelson v. Principi,  
18 Vet. App. 407, 410 (2004).  ("Because [the veteran] has 
no entitlement to [the claimed benefit], there is no need to 
address whether section 5103(a) notice was required and 
provided in this case.")  See also Mason v. Principi, 16 
Vet. App. 129, 132 (2002).   Hence, that claim is ready for 
the Board's review on the merits, and the remainder of this 
discussion of Duties to Notify and Assist will address the 
issue of entitlement to service connection for the cause of 
the veteran's death.

In regard to the claim for entitlement to service connection 
for the cause of the veteran's death, the Board finds that, 
considering the claim in light of the duties imposed by the 
VCAA and its implementing regulations, all notification and 
development action needed to fairly adjudicate that claim has 
been accomplished as explained below.

As noted by the Board's remand in November 2003, the 
appellant was not provided with a VCAA notice letter in 
connection with her claim for service connection for the 
cause of the veteran's death or her claim for DIC under the 
provisions of 38 U.S.C.A. § 1318 prior to the rating decision 
on appeal.  In February 2004, in compliance with the 
instructions of the Board's remand, the AMC issued a VCAA 
notice letter that included a discussion of "what the 
evidence must show" to support a claim for DIC benefits, but 
did not include a discussion of the elements for service 
connection for cause of death.  Consequently, in March 2005 
the Board found that the RO had complied with the VCAA in 
regard to the claim for DIC but not in regard to the claim 
for service connection for the cause of the veteran's death; 
the Board again remanded the case to the RO, with 
instructions that the RO should specifically notify the 
appellant of the criteria to establish service connection for 
herbicide exposure as a cause of the veteran's death.  In 
compliance with the remand, the AMC sent a letter to the 
appellant in April 2005 that informed her that service 
connection may be established for pancreatic cancer as due to 
herbicide exposure, even though pancreatic cancer is not on 
the list of diseases entitled to presumptive service 
connection, if there is proof of actual causation.  The 
letter included discussions of "what the evidence must 
show" in regard to DIC and also in regard to herbicide 
exposure claims, and again discussed the respective duties of 
VA and the claimant in obtaining evidence.  The appellant was 
subsequently afforded the opportunity to respond.  Thus, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support her claim, 
and has been afforded ample opportunity to submit such 
information and evidence.     

Additionally, the Board notes that the post-remand AMC notice 
letter of February 2004 cited the evidence already of record 
and told the appellant that VA is responsible for obtaining 
relevant records from any Federal agency, service medical 
records, and verification of military service.  The AMC's 
letter informed the appellant that VA would make reasonable 
efforts to help her obtain relevant records not held by a 
Federal agency, but reminding the appellant that it is the 
claimant's duty to ensure that VA receives all requested 
records not in the custody of a Federal agency.  The notice 
letter of February 2004 also specifically asked the appellant 
to send VA "any evidence of information you may have 
pertaining to your appeal."  

The Board finds that the AMC notice letters of February 2004 
and April 2005 satisfy the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant, and what evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
documents, the appellant was advised that VA is required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The 
documents identified the evidence of record to that point, 
including newly-received evidence, and asked the appellant to 
identify and provide the necessary releases for any medical 
providers from whom she wished VA to obtain additional 
evidence for consideration.  As noted above, the February 
2004 letter specifically asked the appellant to send VA "any 
evidence of information you may have pertaining to your 
appeal."
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this case.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  As indicated above, the appellant has been notified 
of what is needed to substantiate her claim, and has been 
afforded numerous opportunities to present information and/or 
evidence in support of her claim.  As a result of RO 
development and the Board remands, comprehensive 
documentation, as identified below, has been associated with 
the claims file and considered in evaluating the appellant's 
appeal.  After the most recent, post-remand notice letter of 
April 2005 (which substantially completed VA's notice 
requirements in this case), the RO gave the appellant further 
opportunity to furnish information and/or evidence pertinent 
to the claim before readjudicating the appellant's claim on 
the basis of all the evidence of record as of January 2006 
(as reflected in the SSOC).  
 
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
Since this is a claim for service connection for the cause of 
the veteran's death, rather than service connection for a 
disability, the first three elements pertain to the claim, 
and the AMC's notice letters, cited above, thoroughly 
discussed those first three elements.  The last two elements 
(degree of disability and effective date pertaining to the 
disability) are not evidentiary issues in a claim for service 
connection for the cause of a veteran's death, so the 
omission of those two issues from previous notice letters was 
not prejudicial to the appellant under the notice 
requirements of Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  On its own and pursuant to the 
Board's prior remands, the RO has obtained the veteran's 
service personnel records, treatment records from those 
private medical providers that the appellant identified as 
having pertinent records, and the veteran's Social Security 
Administration (SSA) disability file.  The appellant has not 
identified any other medical provider(s) that may have 
relevant evidence to be obtained, and, as noted above, the 
appellant informed the RO in March 2004 that she has no 
further evidence to submit.  The appellant has been afforded 
a hearing before the Board in which to present evidence and 
arguments on her own behalf, and a transcript of that 
testimony is of record.  The Board notes that the claim has 
been remanded twice, with the last remand being specifically 
to obtain a medical opinion in regard to the appellant's 
theories of causation.  Significantly, neither the appellant 
nor her representative has identified, and the record does 
not otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each claim on appeal.

II.  Analysis

A.  Service Connection for Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. § 
3.310(a).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that a disability of 
service origin did not cause or contribute substantially or 
materially to cause the veteran's death.

The veteran died on September [redacted], 2001.  The death 
certificate lists the immediate cause of death as metastatic 
pancreatic cancer.  An autopsy was performed; the medical 
examiner reported therein that the pancreatic cancer had 
spread to the liver, small intestine, kidneys, and abdominal 
soft tissue.  The autopsy report also noted advanced coronary 
atherosclerosis with a previous myocardial infarction, mild 
kidney disease, and a blood clot in the lungs that was 
probably a terminal event.

During the veteran's lifetime, he had service connection for 
post-traumatic stress disorder (PTSD), rated as 70 percent 
disabling since February 7, 1994.  The veteran also had a 
total disability rating based on individual unemployability 
(TDIU) since October 17, 1997.

The record does not show, and the appellant has not asserted, 
that the veteran's existing service-connected disability 
(PTSD) caused or materially contributed to his death.  
Rather, the appellant contends that the veteran's exposure to 
herbicides in Vietnam caused diabetes mellitus type II 
(diagnosed in August 2001, less than one month prior to the 
veteran's death), and that the diabetes caused the pancreatic 
cancer listed on the death certificate as the immediate cause 
of the veteran's death.  Alternatively, the appellant's 
service representative contends that exposure to herbicides 
directly caused the veteran's pancreatic cancer.

The Board notes that diabetes was first diagnosed on August 
28, 2001, less than one month prior to the veteran's death; a 
claim for service connection for diabetes mellitus type II 
was filed on the appellant's behalf by his service 
representative in September 2001, but the claim was not 
received at the RO until September [redacted], 2001, one day after 
the veteran's death.  As a matter of law, veterans' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236,1243-4 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994), Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997).

The veteran's service record shows that he served in Vietnam 
from December 1970 to December 1971.  A veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii) 
(2005).  See also VAOPGCPREC 7-93.  Accordingly, there is a 
presumption that the veteran was exposed to herbicides during 
his military service.

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).
  
Based on the above, because diabetes mellitus type II is 
specifically listed in 38 C.F.R. § 3.309(e), VA can presume 
that the veteran's diabetes was due to herbicide exposure.  
However, VA cannot make the same presumption in regard to 
pancreatic cancer.

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  In this 
case, there is no medical evidence of record showing that the 
veteran's pancreatic cancer was directly caused by herbicide 
exposure.  The Board notes that the appellant's 
representative has submitted excerpts from VA studies 
showing, inter alia, that Vietnam veterans had statistically 
significant excesses of deaths due to pancreatic cancer (see 
VA Form 646 filed in January 2006).  However, when a claimed 
disease is not on the presumptive list, there must be actual 
medical opinion stating that the claimed disease (in this 
case, pancreatic cancer) of a specific veteran was caused by 
exposure to herbicides, and in this case there is simply no 
such medical evidence whatsoever.  Accordingly, there is no 
basis on which the Board can find that the veteran's 
pancreatic cancer was directly caused by herbicide exposure. 

The wider question raised by the appellant is whether the 
veteran's diabetes mellitus type II, first formally diagnosed 
in August 2001, caused the pancreatic cancer that was, 
according to the death certificate, the immediate cause of 
the veteran's death.  Toward that end, she has submitted an 
article by the American Cancer Society that asserts 
pancreatic cancer is more common in people with diabetes, 
although the reason for the association is not known; some 
physicians think that diabetes is a risk factor for cancer, 
while others feel that the diabetes is a result of damage 
caused by the cancer.

The most specific and probative medical evidence of record in 
regard to the etiology of the veteran's diabetes is found in 
a VA medical opinion dated in December 2005.  Based on review 
of the claims file and the medical records therein, the VA 
physician rendered three specific opinions as requested by 
the Board: (1) it is impossible to state, without resorting 
to speculation, that the veteran's diabetes mellitus caused 
or contributed to the onset of cardiovascular disease (listed 
on the post-mortem report as "advanced coronary 
atherosclerosis").  (2) It is not at least as likely as not 
that the veteran's diabetes caused or contributed to the 
veteran's pancreatic cancer, based on a thorough search of 
current medical literature.  (3) Diabetes did not hasten or 
contribute to the veteran's death.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  The Board finds that the opinions of 
the VA physician, which are not controverted by any other 
medical evidence of record, constitute actual medical 
evidence against service connection for the cause of the 
veteran's death. 
  
The Board has reviewed the medical records relating to the 
treatment of the veteran's pancreatic cancer, including 
treatment reports from Summersville Memorial Hospital and 
from the Charleston Area Medical Center terminating in the 
veteran's death.  There is nothing in these records that 
suggests a medical relationship between the veteran's 
pancreatic cancer and either his military service, to include 
herbicide exposure, or his diabetes mellitus.

The Board has considered the evidence submitted by the 
appellant, to include a brochure from the American Cancer 
Society stating that pancreatic cancer is more common in 
people who have diabetes, and stating that exposure to 
pesticides increases the risk of pancreatic cancer.  The 
Board notes that a medical article or treatise can provide 
important support when combined with an opinion of a medical 
professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon subjective facts 
rather than unsubstantiated lay opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999) (emphasis added).  In this case, 
the brochure, while relevant to pancreatic cancer in general, 
is not supported by any professional medical opinion and is 
accordingly not probative in regard to the etiology of the 
veteran's condition specifically.

In addition to the medical evidence cited above, the Board 
has also considered the arguments of the appellant and her 
service representative that the veteran's exposure to 
herbicides directly or indirectly caused the development of 
pancreatic cancer.  However, the etiology of a disability is 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  As the appellant and her 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, they 
are not competent to provide a probative (persuasive) opinion 
on the medical matter on which this case turns.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge")

For all the foregoing reasons, the Board concludes that the 
claim for service connection for the cause of the veteran's 
death must be denied.  In arriving at this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the appellant's claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  DIC Pursuant to 38 U.S.C.A. § 1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5(a).  If the veteran's death is not determined 
to be service-connected, a surviving spouse may still be 
entitled to benefits.  Pursuant to 38 U.S.C.A. § 1318(a), 
benefits are payable to the surviving spouse of a deceased 
veteran in the same manner as if the death were service-
connected.   A "deceased veteran" for the purposes of this  
provision is a veteran who died not as a result of his own 
willful misconduct, and who either was in receipt of, or 
entitled to receive, compensation at the time of death for 
service-connected disability rated as totally disabling, if 
the service-connected disability was rated as totally 
disabling for 10 or more years immediately preceding death, 
or if continuously rated as totally disabling for at least 5 
years after the veteran's separation from active service.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. 
§ 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
cases during the veteran's lifetime.  38 C.F.R. § 20.1106.

At the time that the appellant submitted her in November 
2001, DIC claims under the provisions of 38 U.S.C.A. § 1318 
were the subject of a Chairman's Memorandum imposing a stay 
on adjudication because questions regarding the 
interpretation of the law and implementing regulations of DIC 
claims were being raised and considered.

In this regard, interpreting 38 U.S.C.A. § 1318(b) and 
38 C.F.R. § 3.22(a)(2), the United States Court of Appeals 
for Veterans Claims (Court) found that a surviving spouse can 
attempt to demonstrate that the veteran would hypothetically 
have been entitled to a different decision in a service-
connected related issue, based on evidence in the claims 
folder or in VA custody prior to the veteran's death and 
under the law then applicable, or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for veteran's entitlement to a total 
disability rating for the period 10 years prior to his death.  
See Cole v. West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-cited Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
specified in 38 U.S.C.A. § 1318, or would have established 
such a right but for clear and unmistakable error (CUE) in 
the adjudication of a claim or claims.  See 65 Fed. Reg. 
3,388 (Jan, 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.

In Hix v. Gober, 225 F.3d (Fed. Cir. 2000), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that, for the purpose of determining whether a survivor 
is entitled to "enhanced" DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2) (veteran required to have been rated as totally 
disabled for a continuous period of 8 years prior to his 
death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (NOVA I), the 
Federal Circuit addressed a challenge to the validity of the 
amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute. NOVA I, 260 F.3d at 1376-77.  
Upon consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical claim" was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a)(2), which also has "entitled to 
receive" language, as interpreted by Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106, were in conflict with respect to interpreting 
38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question of whether a deceased 
veteran had been totally disabled for 8 years prior to death 
so that the surviving spouse could qualify for the enhanced 
DIC benefit.  See 67 Fed. Reg. 16,309 - 16,317 (April 5, 
2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d. 1373, 1377 (Fed. 
Cir. 2003) (NOVA II), after reviewing its holding in NOVA I, 
the Federal Circuit observed that VA had determined that the 
"entitled to receive" language under 38 U.S.C.A. § 1311(a) 
and 38 U.S.C.A. § 1318 should be interpreted the same way, 
and that 38 C.F.R. § 3.22 provided the correct 
interpretation.  It held that VA could properly do so, and 
that VA had adequately explained its rationale.  Id. at 1378.  
The Federal Circuit also held that VA had provided a 
permissible basis and sufficient explanation for its 
interpretation of the statutes to bar the filing of new 
claims posthumously by the veteran's survivor, i.e. claims 
where no claim had been filed during the veteran's lifetime 
or the claim had been denied and was not subject to reopening 
- "hypothetical entitlement" claims.  Id. at 1379-1380.       

Based on a thorough review of the evidence, the Board finds 
that the appellant is not entitled to DIC benefits under 
38 U.S.C.A. § 1318.  At the time of the veteran's death on 
September [redacted], 2001, he was rated as 70 percent disabled for 
PTSD, effective since February 7, 1994.  The veteran also had 
a total disability rating based on individual unemployability 
(TDIU) since October 17, 1997.  

Clearly, the veteran was rated as totally disabled due to 
service-connected disability at the time of his death.  
However, the effective date for TDIU of October 17, 1997, 
does not meet the 10-year rating requirement preceding the 
veteran's death on September [redacted], 2001.  During the veteran's 
lifetime, he did not challenge the assigned effective date 
for the TDIU, which was awarded in January 1998.

Moreover, in this case the appellant has not claimed 
entitlement to a DIC under the provisions of 38 U.S.C.A. 
§ 1318 based on the submission of new and material evidence 
to reopen a previously final VA decision, or argued that, but 
for the receipt of VA or military retirement pay, the veteran 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by schedular or unemployability rating from 
the date of the veteran's discharge from service.  The Board 
also notes that neither the appellant nor her service 
representative has raised a claim of CUE in a final rating 
decision, pursuant to 38 C.F.R. § 3.105(a).  See Fugo v. 
Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 
242 (1994) (emphasizing the pleading requirements for 
raising, and burden of proof for establishing, a CUE claim).  

Thus, there is nothing to change the fact that the veteran, 
who died 30 years after his discharge from service (rendering 
inapplicable the 5-year provision) had no service-connected 
disability rated as totally disabling for at least 10 years 
prior to his death.  As the law is dispositive of the 
appellant's claim for DIC under the provisions of 38 U.S.C.A. 
§ 1318, the claim must be denied for lack of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In making this determination, the Board notes that the RO 
received the appellant's claim for DIC benefits on November 
9, 2001.  Much of the evolution of analysis for 38 U.S.C.A. 
§ 1318 claims occurred after receipt of her claim.  
Generally, where there is no indication that revised criteria 
are intended to have a retroactive effect, VA has a duty to 
adjudicate a claim only under the former criteria for any 
period prior to the effective date of the new criteria, and 
to consider the revised criteria for the period beginning 
with the effective date for the new provisions.  See Wanner 
v. Principi, 17 Vet. App. 4, 9 ( 2003); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).   See also VAOPGCPREC 3-2000 
(2000) and 7-2003 (2003).

However, in this case, the Board finds that the general rule 
is not for application.  As discussed above, the Federal 
Circuit found that VA's action in amending the regulations in 
question was interpretive rather than substantive in nature.  
That is, the amendments clarified VA's earlier interpretation 
of the statute, which was to bar "hypothetical entitlement" 
claims.  NOVA I, 260 F.3d at 1376-77.  In addition, the 
Federal Circuit found that VA was not bound by prior Court 
decisions, such as Green and Cole, that construed 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22 in a way that was antithetical to 
the agency's interpretation and was free to challenge them, 
to include through the route of rulemaking.  Id. at 1374.  
Thus, to the extent there has been any change to the law or 
regulations relevant to the claim, the changes are not of the 
material type that altered the appellant's rights, but rather 
clarified those rights.  Therefore, Wanner and its progeny 
are not applicable.     

Accordingly, the claim for DIC benefits under 38 U.S.C.A. 
§ 1318 must be denied.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


